IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA : No. 108 MM 2014
                                :
                                :
           v.                   :
                                :
                                :
JEFFREY SUZENSKI, MITCHELL      :
RUBIN, JOSEPH BRIMMEIER, ROBERT :
J. MELLOW, GEORGE HATALOWICH,   :
DENNIS MILLER,                  :
                                :
                                :
PETITION OF: PENNSYLVANIA       :
TURNPIKE COMMISSION             :


                                      ORDER

PER CURIAM
      AND NOW, this 11th day of August, 2014, upon review of the Emergency

Application of the Pennsylvania Turnpike Commission to Enforce Supersedeas or, in

the Alternative, for Partial Stay of the Trial Court Order Pending Appeal, and all

responses thereto, the Emergency Application is GRANTED in part. The Office of the

Attorney General (the “OAG”) shall, pending resolution of the merits of the

Commission’s appeal currently pending in the Superior Court, produce to the

defendants in the criminal proceedings below only those materials received from the

Pennsylvania Turnpike Commission (with appropriate redactions of confidential or

protected information) that have been reviewed by the OAG, and that are determined by

the OAG to be relevant to the pending prosecutions and properly subject to discovery.

The OAG shall not produce other materials received from the Pennsylvania Turnpike

Commission to the defendants during the pendency of the appeal.
        The applications of the Pennsylvania Turnpike Commission for Leave to File

Reply in Further Support of Emergency Application, Leave to File Grand Jury Transcript

Under Seal, and Leave to File Unsealed Grand Jury Transcript Excerpt are DENIED as

moot.

        Mr. Justice McCaffery did not participate in the consideration or decision of this

matter.

        Mr. Chief Justice Castille files a Concurring Statement which is joined by Mr.

Justice Saylor, Mr. Justice Baer, Madame Justice Todd and Mr. Justice Stevens.